

ADVANCE NANOTECH, INC.
2008 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


ARTICLE I INTRODUCTION
1
1.1
Purpose
1
1.2
Definitions
1
1.3
Shares Subject to the Plan
5
1.4
Administration of the Plan
6
1.5
Granting of Awards to Participants
6
1.6
Leave of Absence
6
1.7
Term of Plan
7
1.8
Amendment and Discontinuance of the Plan
7
   
ARTICLE II NON-QUALIFIED OPTIONS
7
2.1
Eligibility
7
2.2
Exercise Price
7
2.3
Terms and Conditions of Non-Qualified Options
7
2.4
Option Repricing
9
2.5
Vesting
9
   
ARTICLE III INCENTIVE STOCK OPTIONS
10
3.1
Eligibility
10
3.2
Exercise Price
10
3.3
Dollar Limitation
10
3.4
10% Stockholder
10
3.5
Incentive Stock Options Not Transferable
10
3.6
Compliance with Code Section 422
11
3.7
Limitations on Exercise
11
   
ARTICLE IV RESTRICTED STOCK
11
4.1
Eligibility
11
4.2
Restrictions, Restricted Period and Vesting
11
4.3
Forfeiture of Restricted Stock
12
4.4
Delivery of Shares of Common Stock
12
   
ARTICLE V PERFORMANCE AWARDS
12
5.1
Performance Awards
12
5.2
Performance Goals
13
   
ARTICLE VI OTHER STOCK OR PERFORMANCE-BASED AWARDS
14
   
ARTICLE VII CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS
15
7.1
General
15
7.2
Stand-Alone, Additional, Tandem and Substitute Awards
15
7.3
Term of Awards
16
7.4
Form and Timing of Payment under Awards; Deferrals
16
7.5
Issuance of Restricted Stock/Forfeiture
16
7.6
Securities Requirements
17

 
i

--------------------------------------------------------------------------------


 
7.7
Transferability
17
7.8
No Rights as a Stockholder
17
7.9
Listing and Registration of Shares of Common Stock
17
7.10
Termination of Employment, Death, Disability and Retirement
18
7.11
Change of Control
19
7.12
First Refusal Rights
20
7.13
Stockholder Agreements/Investment Representations
20
7.14
Exemptions from Section 16(b) Liability
20
   
ARTICLE VIII WITHHOLDING FOR TAXES
21
   
ARTICLE IX MISCELLANEOUS
21
9.1
No Rights to Awards or Uniformity Among Awards
21
9.2
Conflicts with Plan
21
9.3
No Right to Employment
21
9.4
Governing Law
21
9.5
Gender, Tense and Headings
22
9.6
Severability
22
9.7
Other Laws
22
9.8
Funding
22
9.9
No Guarantee of Tax Consequences
22
9.10
Stockholder Agreements
23
9.11
Specified Employee under Section 409A of the Code
23
9.12
No Additional Deferral Features
23

[End of Table of Contents]
 
ii

--------------------------------------------------------------------------------



ADVANCE NANOTECH, INC.
 
2008 EQUITY INCENTIVE PLAN
 
ARTICLE I
INTRODUCTION
 
1.1 Purpose. The Advance Nanotech, Inc. 2008 Equity Incentive Plan (the “Plan”)
is intended to promote the interests of Advance Nanotech, Inc., a Colorado
corporation (the “Company”), and its stockholders by encouraging Employees,
Service Providers and Non-Employee Directors of the Company or its Affiliates
(as defined below) to acquire or increase their equity interests in the Company,
thereby giving them an added incentive to work toward the continued growth and
success of the Company. The Board of Directors of the Company (the “Board”) also
contemplates that through the Plan, the Company and its Affiliates will be
better able to compete for the services of the individuals needed for the
continued growth and success of the Company. The Plan provides for payment of
various forms of incentive compensation, and accordingly, is not intended to be
a plan that is subject to the Employee Retirement Income Security Act of 1974,
as amended, and shall be administered accordingly.
 
1.2 Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
 
“Affiliate” means (i) any entity in which the Company, directly or indirectly,
owns 50% or more of the combined voting power, as determined by the Committee,
(ii) any “parent corporation” of the Company (as defined in Section 424(e) of
the Code), (iii) any “subsidiary corporation” of any such parent corporation (as
defined in Section 424(f) of the Code) of the Company and (iv) any trades or
businesses, whether or not incorporated, which are members of a controlled group
or are under common control (as defined in Sections 414(b) or (c) of the Code)
with the Company; provided, however, that with respect to grants of
Non-Qualified Options to purchase Common Stock of the Company, the term
“Affiliate” shall mean only a corporation or other entity in a chain of
corporations and/or other entities in which the Company has a “controlling
interest” within the meaning of Treas. Reg. §1.414(c)-2(b)(2)(i), but using the
threshold of 50% ownership wherever 80% appears.
 
“Awards” means, collectively, Options, Restricted Stock, Performance Awards or
Other Stock or Performance-Based Awards.
 
“Change of Control” shall be deemed to have occurred upon any of the following
events:
 
(a) any “person” or “persons” (as defined in Section 3(a)(9) of the Exchange
Act, and as modified in Section 13(d) and 14(d) of the Exchange Act) other than
and excluding (i) the Company or any of its subsidiaries, (ii) any employee
benefit plan of the Company or any of its subsidiaries, (iii) any Affiliate of
the Company, (iv) an entity owned, directly or indirectly, by stockholders of
the Company in substantially the same proportions as their ownership of the
Company or (v) an underwriter temporarily holding securities pursuant to an
offering of such securities (a “Person”), becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the shares of voting
stock of the Company then outstanding; provided, however, that an initial public
offering of Common Stock shall not constitute a Change of Control;
 
1

--------------------------------------------------------------------------------


(b) the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
entity, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto and their respective Affiliates
holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company;
 
(c) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto and their respective Affiliates hold securities immediately
thereafter which represent more than 50% of the combined voting power of the
voting securities of the acquiror, or parent of the acquiror, of such assets;
 
(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or
 
(e) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election by the Board was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.
 
Notwithstanding the foregoing, solely with respect to any Award that is subject
to Section 409A of the Code and payable upon a Change of Control, the term
“Change of Control” shall mean an event described in one or more of the
foregoing provisions of this definition, but only if it also constitutes a
“change of control event” within the meaning of Treas. Reg. §1.409A-3(i)(5).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations thereunder.
 
“Committee” means the committee of one or more persons designated by the Board
to administer the Plan or if no such committee is designated, “Committee” shall
mean the Board; provided however, that with respect to an Award granted to a
Covered Employee that is intended to be “performance-based compensation” as
described in Section 162(m)(4)(c) of the Code, the Committee shall consist
solely of two or more “outside directors” as described in Section
162(m)(4)(c)(i) of the Code; and if the Company is subject to the Exchange Act,
the Committee shall mean the Committee of the Board, which shall consist of not
less than two independent members of the Board, each of whom shall qualify as a
“non-employee director” (as that term is defined in Rule 16b-3 under the
Exchange Act).
 
2

--------------------------------------------------------------------------------


“Common Stock” means the common stock, $.001 par value per share, of the
Company.
 
“Company” means the corporation described in Section 1.1 or any successor
thereto which assumes and continues the Plan.
 
“Covered Employee” means the Chief Executive Officer of the Company and the
three highest paid officers of the Company other than the Chief Executive
Officer or the Chief Financial Officer as described in Section 162(m)(3) of the
Code, as well as any person designated by the Committee, at the time of grant of
a Performance Award, who is likely to be a Covered Employee with respect to that
fiscal year.
 
“Disability” means an inability to perform the Employee’s or Non Employee
Director’s material services for the Company for a period of 90 consecutive days
or a total of 180 days, during any 365-day period, in either case as a result of
incapacity due to mental or physical illness, which is determined to be total
and permanent. A determination of Disability shall be made by a physician
reasonably satisfactory to both the Participant (or his guardian) and the
Company, provided that if the Employee or Non-Employee Director (or his
guardian) and the Company do not agree on a physician, the Employee or
Non-Employee Director and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to
Disability shall be final, binding and conclusive with respect to all parties.
Notwithstanding the above, eligibility for disability benefits under any policy
for long-term disability benefits provided to the Participant by the Company
shall conclusively establish the Participant’s disability. Solely with respect
to any Award that is subject to Section 409A of the Code and payable upon
Disability, the term “Disability” shall mean (i) an inability of the Participant
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months or (ii) the receipt of income replacements by the Participant, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, for a period of not less than three months under the
Company’s accident and health plan.
 
“Effective Date” means, with respect to the Plan, the date that the Plan is (a)
adopted by the Board and (b) approved by stockholders of the Company, provided
that such stockholder approval occurs not more than one year prior to or after
the date of such adoption.
 
“Employee” means any employee (and former employee) of the Company or an
Affiliate, including any such employee who is an officer or Director of the
Company or an Affiliate.
 
“Employment” includes any period in which a Participant is an Employee of the
Company or an Affiliate.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” or “FMV Per Share” mean, with respect to shares of Common
Stock, the fair market value of such shares determined in good faith by the
Committee, using a reasonable application of any fair and reasonable method
selected in the Committee’s discretion. If the shares of Common Stock are traded
on any exchange, the Fair Market Value or FMV Per Share shall be the closing
sales price (or, if applicable, the highest reported bid price) of a share of
Common Stock on the applicable date (or if there is no trading in the Common
Stock on such date, on the next preceding date on which there was trading) as
reported in The Wall Street Journal (or other reporting service approved by the
Committee).
 
3

--------------------------------------------------------------------------------


“Incentive Stock Option” means any option that satisfies the requirements of
Code Section 422 and is granted pursuant to Article III of the Plan.
 
“Non-Employee Director” means a person who is a member of the Board but who is
neither an Employee nor a Service Provider of the Company or any Affiliate.
 
“Non-Qualified Option” means an option not intended to satisfy the requirements
of Code Section 422 and which is granted pursuant to Article II of the Plan.
 
“Option” means an option to acquire Common Stock granted pursuant to the
provisions of the Plan, and refers to either an Incentive Stock Option or a
Non-Qualified Option, or both, as applicable.
 
“Option Expiration Date” means the date determined by the Board or the
Committee, which shall not be more than ten (10) years after the date of grant
of an Option.
 
“Optionee” means a Participant who has received or will receive an Option.
 
“Other Stock or Performance-Based Award” means an award granted pursuant to
Article VI of the Plan.
 
“Participant” means any Non-Employee Director, Employee or Service Provider
granted an Award under the Plan.
 
“Performance Award” means an Award granted pursuant to Article V of the Plan,
which, if earned, shall be payable in shares of Common Stock, cash, or any
combination thereof as determined by the Committee.
 
“Performance Period” means a period of not less than one year and not more than
five years during which the Committee may grant Performance Awards.
 
“Restricted Period” means the period established by the Board or the Committee
with respect to an Award during which the Award either remains subject to
forfeiture or is not exercisable by the Participant.
 
“Restricted Stock” means one or more shares of Common Stock, prior to the lapse
of restrictions thereon, granted under Article IV of the Plan.
 
“Retirement” means termination of Employment of an Employee, or if determined by
the Committee, termination of service of a Non-Employee Director, under
circumstances as shall constitute retirement, as determined by the Committee or
the Board. In the event an Award issued under the Plan is subject to Section
409A of the Code, then, to the extent necessary to comply with the requirements
of Section 409A of the Code, the definition of “separation from service”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder shall be used in determining whether an Employee’s
Employment has been terminated or a Non-Employee Director’s or Service
Provider’s service has been terminated.
 
4

--------------------------------------------------------------------------------


“Service Provider” means any individual, other than a Non-Employee Director or
an Employee, who renders services to the Company or an Affiliate, whose
participation in the Plan is determined to be in the best interests of the
Company by the Committee.
 
1.3 Shares Subject to the Plan. The maximum number of shares of Common Stock
that may be issued under the Plan shall be 40,462,293. The maximum number of
shares of Common Stock that may be issued under the Plan pursuant to the
exercise of Incentive Stock Options is 40,462,293. No more than 4,000,000 shares
of Common Stock shall be issued to any one Participant pursuant to this Plan in
any one calendar year. With respect to Performance Awards paid in cash or a
combination of cash and Common Stock, the sum of such cash and Common Stock
underlying an Award paid to any one individual in any one year shall not exceed
$1,000,000. Notwithstanding the above, in the event that at any time after the
Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares or the
like, the aggregate number and class of securities available under the Plan
shall be ratably adjusted by the Board. Upon the occurrence of any of the events
described in the immediately preceding sentence, in order to preserve the fair
value of Awards subject to the Plan, the Board shall adjust any or all of the
following so that the fair value of the Award immediately after the event is
equal to the fair value of the Award immediately prior to the event: (a) the
number of shares of Common Stock not subject to outstanding Awards with respect
to which Awards may be granted, (b) the number of shares of Common Stock subject
to outstanding Awards and (c) the grant or exercise price with respect to an
Award. Such adjustment in an outstanding Option shall be made (i) without change
in the total price applicable to the Option or any unexercised portion of the
Option (except for any change in the aggregate price resulting from rounding-off
of share quantities or prices) and (ii) with any necessary corresponding
adjustment in exercise price per share. The Board’s determinations shall be
final, binding and conclusive with respect to the Company and all other
interested persons.
 
In the event the number of shares to be delivered upon the exercise or payment
of any Award granted under the Plan is reduced for any reason other than the
withholding of shares or the payment of taxes or exercise price, or in the event
any Award (or portion thereof) granted under the Plan can no longer under any
circumstances be exercised or paid, the number of shares no longer subject to
such Award shall thereupon be released from such Award and shall thereafter be
available under the Plan for the grant of additional Awards. Shares that cease
to be subject to an Award because of the exercise of the Award, or the vesting
of a Restricted Stock Award, shall no longer be subject to or available for any
further grant under the Plan. Shares issued pursuant to the Plan (x) may be
treasury shares, authorized but unissued shares or, if applicable, shares
acquired in the open market and (y) shall be fully paid and nonassessable. No
fractional shares shall be issued under the Plan. Payment for any fractional
shares that would otherwise be issuable hereunder in the absence of the
immediately preceding sentence shall be made in cash.
 
5

--------------------------------------------------------------------------------


1.4 Administration of the Plan. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan, the Board or Committee shall (a)
interpret the Plan and all Awards under the Plan, (b) make, amend and rescind
such rules as it deems necessary for the proper administration of the Plan, (c)
make all other determinations necessary or advisable for the administration of
the Plan and (d) correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award under the Plan in the manner and to
the extent that the Committee deems desirable to effectuate the Plan. Any action
taken or determination made by the Committee pursuant to this and the other
sections of the Plan shall be final, binding and conclusive on all affected
persons, including, without limitation, the Company, any Affiliate, any grantee,
holder or beneficiary of an Award, any stockholder and any Employee, Service
Provider or Non-Employee Director. No member of the Board or the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any Award granted hereunder, and the members of the Board and the
Committee shall be entitled to indemnification and reimbursement by the Company
and its Affiliates in respect of any claim, loss, damage or expense (including
legal fees) arising therefrom to the fullest extent permitted by law.
 
1.5 Granting of Awards to Participants. The Committee shall have the authority
to grant, prior to the expiration date of the Plan, Awards to such Employees,
Service Providers and Non Employee Directors as may be selected by it, subject
to the terms and conditions set forth in the Plan. In selecting the persons to
receive Awards, including the type and size of the Award, the Board or the
Committee may consider the contribution the recipient has made and/or may make
to the growth of the Company or its Affiliates and any other factors that it may
deem relevant. No member of the Committee shall vote or act upon any matter
relating solely to himself. Grants of Awards to members of the Committee must be
ratified by the Board. In no event shall any Employee, Service Provider or
Non-Employee Director, nor his, her or its legal representatives, heirs,
legatees, distributees or successors have any right to participate in the Plan,
except to such extent, if any, as permitted under the Plan and as the Board or
the Committee may determine.
 
1.6 Leave of Absence. If an employee is on military, sick leave or other bona
fide leave of absence, such person shall be considered an “Employee” for
purposes of an outstanding Award during the period of such leave, provided that
it does not exceed 90 days (or such longer period as may be determined by the
Committee in its sole discretion), or, if longer, so long as the person’s right
to reemployment is guaranteed either by statute or by contract. If the period of
leave exceeds 90 days (or such longer period as may be determined by the
Committee in its sole discretion), the employment relationship shall be deemed
to have terminated on the ninety-first (91st) day (or the first day immediately
following any period of leave in excess of 90 days as approved by the Committee)
of such leave, unless the person’s right to reemployment is guaranteed by
statute or contract.
 
1.7 Term of Plan. If not sooner terminated under the provisions of Section 1.8,
the Plan shall terminate upon, and no further Awards shall be made, after the
tenth (10th) anniversary of the Effective Date.
 
1.8 Amendment and Discontinuance of the Plan. The Board may amend, suspend or
terminate the Plan at any time without prior notice to or consent of any person;
provided, however, that subject to Article VII, no amendment, suspension or
termination of the Plan may without the consent of the holder of an Award,
terminate such Award or adversely affect such person’s rights with respect to
such Award in any material respect unless or to the extent specified in the
Award itself; and provided further that, no amendment shall be effective prior
to its approval by the stockholders of the Company, to the extent such approval
is required by (a) applicable legal requirements, (b) the requirements of any
securities exchange on which the Company’s stock may be listed or (c) the
requirements of any exchange on which the Company’s stock may be listed.
Notwithstanding the foregoing, the Board may amend the Plan or any Award in such
manner as it deems necessary in order to permit Awards to meet the requirements
of the Code or other applicable laws, or to prevent adverse tax consequences to
the Participants.
 
6

--------------------------------------------------------------------------------


ARTICLE II
NON-QUALIFIED OPTIONS
 
2.1 Eligibility. The Committee may grant Non-Qualified Options to purchase
shares of Common Stock to any Employee, Service Provider and Non-Employee
Directors according to the terms set forth below. Each Non-Qualified Option
granted under the Plan shall be evidenced by a written agreement between the
Company and the individual to whom such Non-Qualified Option was granted in such
form as the Committee shall provide.
 
2.2 Exercise Price. The exercise price to be paid for each share of Common Stock
deliverable upon exercise of each Non-Qualified Option granted under this
Article II shall not be less than one hundred percent (100%) of the FMV Per
Share on the date of grant of such Non Qualified Option. The exercise price for
each Non-Qualified Option granted under Article II shall be subject to
adjustment as provided in Section 2.3(e).
 
2.3 Terms and Conditions of Non-Qualified Options. Non-Qualified Options shall
be in such form as the Board or the Committee may from time to time approve,
shall be subject to the following terms and conditions and may contain such
additional terms and conditions, not inconsistent with this Article II, as the
Committee shall deem desirable:
 
(a) Option Period and Conditions and Limitations on Exercise. No Non-Qualified
Option shall be exercisable later than the Option Expiration Date. To the extent
not prohibited by other provisions of the Plan, each Non-Qualified Option shall
be exercisable at such time or times as the Board or the Committee, in its
discretion, may determine at the time such Non-Qualified Option is granted.
 
(b) Manner of Exercise. In order to exercise a Non-Qualified Option, the person
or persons entitled to exercise such Non-Qualified Option shall deliver to the
Company payment in full for (i) the shares being purchased and (ii) unless other
arrangements have been made with the Committee, any required withholding taxes.
The payment of the exercise price for each Non-Qualified Option shall be made
(i) in cash or by certified check payable and acceptable to the Company, (ii)
with the consent of the Committee, by tendering to the Company shares of Common
Stock owned by the person for more than six months having an aggregate Fair
Market Value as of the date of exercise that is not greater than the full
exercise price for the shares with respect to which the Non-Qualified Option is
being exercised and by paying any remaining amount of the exercise price as
provided in (i) above, or (iii) subject to such instructions as the Committee
may specify, at the person’s written request the Company may deliver
certificates for the shares of Common Stock for which the Non-Qualified Option
is being exercised to a broker for sale on behalf of the person; provided that
the person has irrevocably instructed such broker to remit directly to the
Company on the person’s behalf the full amount of the exercise price from the
proceeds of such sale. In the event that the person elects to make payment as
allowed under clause (ii) above, the Committee may, upon confirming that the
Optionee owns the number of additional shares being tendered, authorize the
issuance of a new certificate for the number of shares being acquired pursuant
to the exercise of the Non-Qualified Option less the number of shares being
tendered upon the exercise and return to the person (or not require surrender
of) the certificate for the shares being tendered upon the exercise. If the
Committee so requires, such person or persons shall also deliver a written
representation that all shares being purchased are being acquired for investment
and not with a view to, or for resale in connection with, any distribution of
such shares.
 
7

--------------------------------------------------------------------------------


(c) Proceeds. The proceeds received from the sale of shares of Common Stock
pursuant to exercise of Non-Qualified Options exercised under the Plan will be
used for general corporate purposes.
 
(d) Non-Qualified Options Not Transferable. Except as provided below, no Non-
Qualified Option granted hereunder shall be transferable other than by (i) will
or by the laws of descent and distribution or (ii) pursuant to a domestic
relations order, and during the lifetime of the Participant to whom any such
Non-Qualified Option is granted, it shall be exercisable only by the Participant
(or his guardian). Any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of, or to subject to execution, attachment or similar process,
any Non-Qualified Option granted hereunder, or any right thereunder, contrary to
the provisions hereof, shall be void and ineffective, shall give no right to the
purported transferee and shall, at the sole discretion of the Board or the
Committee, result in forfeiture of the Non-Qualified Option with respect to the
shares involved in such attempt. With respect to a specific Non-Qualified
Option, in accordance with rules and procedures established by the Board or the
Committee from time to time, the Participant (or his guardian) may transfer, for
estate planning purposes, all or part of such Non-Qualified Option to one or
more immediate family members or related family trusts or partnerships or
similar entities as determined by the Board or the Committee. Any Non-Qualified
Option that is transferred in accordance with the provisions of this Section
2.3(d) may only be exercised by the person or persons who acquire a proprietary
interest in the Non-Qualified Options pursuant to the transfer.
 
(e) Adjustment of Non-Qualified Options. In the event that at any time after the
Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of merger, consolidation, recapitalization, reclassification,
stock split, stock dividend, combination of shares or the like, the Board shall
make appropriate and equitable adjustments to all Non Qualified Options then
outstanding as provided in Section 1.3.
 
(f) Listing and Registration of Shares. Each Non-Qualified Option shall be
subject to the requirement that if at any time the Board or the Committee
determines, in its discretion, that the listing, registration or qualification
of the shares subject to such Non-Qualified Option under any securities exchange
or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the issue or purchase of shares thereunder, such Non-Qualified
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained and the same shall have been free of any conditions not acceptable to
the Board.
 
8

--------------------------------------------------------------------------------


2.4 Option Repricing. The Board or the Committee may, subject to stockholder
approval, grant to holders of outstanding Non-Qualified Options, in exchange for
the surrender and cancellation of such Non-Qualified Options, new Non-Qualified
Options having exercise prices lower (but not lower than the FMV Per Share on
the date of grant of the new Non-Qualified Option) or higher (with any required
consent from the holder) than the exercise price provided in the Non-Qualified
Options so surrendered and canceled and containing such other terms and
conditions as the Board or the Committee may deem appropriate, other than any
changes, terms or conditions that would cause the affected Non-Qualified Options
to become subject to Section 409A of the Code, whether by reason of an extension
of the term, an additional deferral feature, or otherwise.
 
2.5 Vesting. Subject to Sections 7.10 and 7.11, unless otherwise provided in an
Award, one-fourth (1/4th) of the Options granted to a Participant shall vest on
each anniversary of the date of grant of such Options until all Options are
fully vested or any unvested Options are forfeited.
 
ARTICLE III
INCENTIVE STOCK OPTIONS
 
The terms specified in this Article III shall be applicable to all Incentive
Stock Options. Except as modified by the provisions of this Article III, all the
provisions of Article II shall be applicable to Incentive Stock Options. Options
which are specifically designated as Non-Qualified Options shall not be subject
to the terms of this Article III.
 
3.1 Eligibility. Incentive Stock Options may only be granted to Employees of the
Company or its parent or subsidiary as defined in Sections 424(e) or (f) of the
Code, as applicable, while each such entity is a “corporation” described in
Section 7701(a)(3) of the Code and Treas. Reg. §1.421-1(i)(1).
 
3.2 Exercise Price. Subject to Section 3.4, the exercise price per share shall
not be less than one hundred percent (100%) of the FMV Per Share on the date of
grant of the Incentive Stock Option.
 
3.3 Dollar Limitation. The aggregate Fair Market Value (determined as of the
respective date or dates of grant) of shares of Common Stock for which one or
more Options granted to any Employee under the Plan (or any other option plan of
the Company or any Affiliate which is a parent or subsidiary as defined in Code
Sections 424(e) or (f), as applicable) may for the first time become exercisable
as Incentive Stock Options during any one (1) calendar year shall not exceed the
sum of $100,000. To the extent the Employee holds two (2) or more such Options
which become exercisable for the first time in the same calendar year, the
foregoing limitation on the exercisability of such Options as Incentive Stock
Options shall be applied on the basis of the order in which such Options are
granted.
 
9

--------------------------------------------------------------------------------


3.4 10% Stockholder. If any Employee to whom an Incentive Stock Option is
granted owns stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or any “parent corporation”
of the Company (as defined in Section 424(e) of the Code) or any “subsidiary
corporation” of the Company (as defined in Section 424(f) of the Code), then the
exercise price per share under such Incentive Stock Option shall not be less
than one hundred ten percent (110%) of the FMV Per Share on the date of grant,
and the Option term shall not exceed five (5) years measured from the date of
grant. For purposes of the immediately preceding sentence, the attribution rules
under Section 424(d) of the Code shall apply for purposes of determining an
Employee’s ownership.
 
3.5 Incentive Stock Options Not Transferable. No Incentive Stock Option granted
hereunder (a) shall be transferable other than by will or by the laws of descent
and distribution and (b) except as permitted in regulations or other guidance
issued under Section 422 of the Code, shall be exercisable during the Optionee’s
lifetime by any person other than the Optionee (or his guardian).
 
3.6 Compliance with Code Section 422. All Options that are intended to be
Incentive Stock Options described in Code Section 422 shall be designated as
such in the Option grant and in all respects shall be issued in compliance with
Code Section 422.
 
3.7 Limitations on Exercise. No Incentive Stock Option shall be exercisable more
than three (3) months after the Optionee ceases to be an Employee for any reason
other than death or Disability, or more than one (1) year after the Optionee
ceases to be an Employee due to death or Disability.
 
ARTICLE IV
RESTRICTED STOCK
 
4.1 Eligibility. All Employees, Service Providers and Non-Employee Directors
shall be eligible for grants of Restricted Stock.
 
4.2 Restrictions, Restricted Period and Vesting.
 
(a) The Restricted Stock shall be subject to such forfeiture restrictions
(including, without limitation, limitations that qualify as a “substantial risk
of forfeiture” within the meaning given to that term under Section 83 of the
Code) and restrictions on transfer by the Participant and repurchase by the
Company as the Committee, in its sole discretion, shall determine. Prior to the
lapse of such restrictions, the Participant shall not be permitted to transfer
such shares. The Company shall have the right to repurchase or recover such
shares for the lesser of (i) the amount of cash paid therefor, if any, or (ii)
the Fair Market Value of the shares if (x) the Participant shall terminate
Employment from, or services to, the Company prior to the lapse of such
restrictions under circumstances that do not result in full vesting or (y) the
Restricted Stock is otherwise forfeited by the Participant pursuant to the terms
of the Award.
 
10

--------------------------------------------------------------------------------


(b) Vesting. Subject to Sections 7.10 and Section 7.11,unless otherwise provided
in an Award, one-fourth (1/4th) of the Restricted Stock granted to a Participant
shall vest on each anniversary date of the grant of such Restricted Stock until
all Restricted Stock is fully vested or any unvested Restricted Stock is
forfeited.
 
(c) Immediate Transfer Without Immediate Delivery of Restricted Stock. Each
certificate representing Restricted Stock awarded under the Plan shall be
registered in the name of the Participant and, during the Restricted Period,
shall be left on deposit with the Company, or in trust or escrow pursuant to an
agreement satisfactory to the Committee, along with a stock power endorsed in
blank until such time as the restrictions on transfer have lapsed. The grantee
of Restricted Stock shall have all the rights of a stockholder with respect to
such shares including the right to vote and the right to receive dividends or
other distributions paid or made with respect to such shares; provided, however,
that the Committee may in the Award restrict the Participant’s right to
dividends and voting until the restrictions on the Restricted Stock lapse. Any
certificate or certificates representing shares of Restricted Stock (vested or
unvested) shall bear a legend similar to the following:
 
“The shares represented by this certificate have been issued pursuant to the
terms of the Advance Nanotech, Inc. 2008 Equity Incentive Plan and may not be
sold, pledged, transferred, assigned or otherwise encumbered in any manner
except as is set forth in the terms of such award dated _______________,
200___.”
 
In addition, during any periods when restricted stock awards are made and the
Company does not have in place an effective registration statement on Form S-8
or other available form permitted by the Securities and Exchange Commission, any
certificate or certificates representing shares of Restricted Stock (vested or
unvested) shall bear a legend similar to the following:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), or any other securities law. No
sale, transfer or other disposition of such securities, or of any interest
therein, may be made or shall be recognized unless in the satisfactory written
opinion of counsel for, or other counsel satisfactory to, the issuer such
transaction would not violate or require registration under the Act or other
law.”
 
4.3 Forfeiture of Restricted Stock. If, for any reason, the restrictions imposed
by the Committee upon Restricted Stock are not satisfied at the end of the
Restricted Period, any Restricted Stock remaining subject to such restrictions
shall thereupon be forfeited by the Participant and reacquired by the Company at
the lower of (a) the price per share paid for such Restricted Stock (if any) by
the Participant or (b) its Fair Market Value on the date of forfeiture.
 
4.4 Delivery of Shares of Common Stock. Subject to the withholding and other
requirements of Article VIII and provisions of the Award, at the expiration of
the Restricted Period, a stock certificate evidencing the Restricted Stock (to
the nearest full share) with respect to which the Restricted Period has expired
shall be delivered without charge to the Participant, or his personal
representative, free of all vesting restrictions under the Plan, but subject to
any restrictions under the Securities Act of 1933, as amended, or any other
securities statute.
 
11

--------------------------------------------------------------------------------


ARTICLE V
PERFORMANCE AWARDS
 
5.1 Performance Awards. To the extent the Committee determines that any Award
granted pursuant to this Plan shall be contingent upon performance goals or
shall constitute performance-based compensation for purposes of Section 162(m)
of the Code, the grant or settlement of the Award shall, in the Committee’s
discretion, be subject to the achievement of performance goals determined and
applied in a manner consistent with this Section 5.1. The Committee may grant
Performance Awards based on performance criteria measured over a Performance
Period. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to increase the amounts payable
under any Award subject to performance conditions except as limited under
Section 5.2 hereof in the case of a Performance Award granted to a Covered
Employee.
 
5.2 Performance Goals. The grant and/or settlement of a Performance Award shall
be contingent upon the terms set forth in this Section 5.2.
 
(a) General. The performance goals for Performance Awards shall consist of one
or more business criteria and a targeted level or levels of performance with
respect to each such criteria, as specified by the Committee. In the case of any
Award granted to a Covered Employee, performance goals shall be designed to be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder (including Treas. Reg. §1.162-27 and successor
regulations thereto), including the requirement that the level or levels of
performance targeted by the Committee are such that the achievement of
performance goals is “substantially uncertain” at the time the Award is granted.
The Committee may determine that such Performance Awards shall be granted and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to the grant and/or settlement
of such Performance Awards. Performance goals may differ among Performance
Awards granted to any one Participant or for Performance Awards granted to
different Participants.
 
(b) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries, divisions
or business or geographical units of the Company (except with respect to the
total stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for Performance Awards granted to a
Participant: (i) earnings per share; (ii) increase in revenues; (iii) increase
in cash flow; (iv) increase in cash flow return; (v) return on net assets; (vi)
return on assets; (vii) return on investment; (viii) return on capital; (ix)
return on equity; (x) economic value added; (xi) gross margin; (xii) net income;
(xiii) pretax earnings; (xiv) pretax earnings before interest, (xv) pretax
earnings before interest, depreciation and amortization; (xvi) pretax operating
earnings after interest expense and before incentives, service fees and
extraordinary or special items; (xvii) operating income; (xviii) total
stockholder return; (xix) debt reduction; (xx) increases in grants awarded
through new grant applications; (xxi) successful completion of an acquisition,
initial public offering, private placement of equity or debt; or (xxii)
reduction of expenses. Any of the above goals may be determined on the absolute
or relative basis or as compared to the performance of a published or special
index deemed applicable by the Committee, including, but not limited to, the
Standard & Poor’s 500 Stock Index or a group of comparable companies.
 
12

--------------------------------------------------------------------------------


(c) Timing for Establishing Performance Goals. Performance goals in the case of
any Award granted to a Participant who is a Covered Employee shall be
established not later than 90 days after the beginning of any Performance Period
applicable to such Performance Awards, or at such other date as may be required
or permitted for “performance-based compensation” under Section 162(m) of the
Code.
 
(d) Settlement of Performance Awards; Other Terms. After the end of each
Performance Period, the Committee shall determine the amount, if any, of
Performance Awards payable to each Participant based upon achievement of
business criteria over a Performance Period. The Committee may not exercise
discretion to increase any such amount payable in respect of a Performance Award
to a Covered Employee that is designed to comply with Section 162(m) of the
Code. The Committee shall specify the circumstances in which such Performance
Awards shall be paid or forfeited in the event of termination of Employment by
the Participant prior to the end of a Performance Period or settlement of
Performance Awards.
 
(e) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award, and the
achievement of performance goals relating to Performance Awards shall be made in
writing in the case of any Award granted to a Participant. The Committee may not
delegate any responsibility relating to Performance Awards discussed in this
Section 5.2(e).
 
(f) Status of Performance Awards under Section 162(m) of the Code. It is the
intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code and regulations thereunder (including Treas. Reg.
§1.162-27 and successor regulations thereto) shall, if so designated by the
Committee, constitute “performance-based compensation” within the meaning of
Section 162(m) of the Code and regulations thereunder. Accordingly, the terms of
this Section 5.2 shall be interpreted in a manner consistent with Section 162(m)
of the Code and regulations thereunder. If any provision of the Plan as in
effect on the date of adoption or any agreements relating to Performance Awards
that are designated as intended to comply with Section 162(m) of the Code does
not comply or is inconsistent with the requirements of Section 162(m) of the
Code or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements.
 
ARTICLE VI
OTHER STOCK OR PERFORMANCE-BASED AWARDS
 
The Committee is hereby authorized to grant to Employees, Service Providers and
Non-Employee Directors Other Stock or Performance-Based Awards, which shall
consist of a right which (a) is not an Award described in any other Article of
this Plan and (b) is denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, shares of Common Stock
(including, without limitation, units or securities convertible into shares of
Common Stock) or cash as deemed by the Committee to be consistent with the
purposes of this Plan. Subject to the terms of this Plan, the Committee shall
determine the terms and conditions of any such Other Stock or Performance-Based
Awards, which shall be contained in a written agreement or other document
covering such Awards.
 
13

--------------------------------------------------------------------------------


ARTICLE VII
CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS
 
7.1 General. Awards shall be evidenced by a written agreement or other document
and may be granted on the terms and conditions set forth herein. In addition,
the Committee may impose on any Award or the exercise thereof, such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including terms requiring forfeiture of Awards in the
event of termination of employment by the Participant and terms permitting a
Participant to make elections relating to his or her Award; provided, however,
that any such election would not (i) cause the application of Section 409A of
the Code to the Award or (ii) create adverse tax consequences under Section 409A
of the Code should Section 409A apply to the Award. The terms, conditions and/or
restrictions contained in an Award may differ from the terms, conditions and
restrictions contained in any other Award. The Board may amend an Award;
provided, however, that, subject to Section 7.11, no amendment of an Award may,
without the consent of the holder of the Award, adversely affect such person’s
rights with respect to such Award in any material respect. The Board or the
Committee shall retain full power and discretion to accelerate or waive, at any
time, any term or condition of an Award that is not mandatory under the Plan;
provided, however, that, subject to Section 7.11, the Board or the Committee
shall not have not have discretion to accelerate or waive any term or condition
of an Award (i) if such discretion would cause the Award to have adverse tax
consequences to the Participant under Section 409A of the Code, or (ii) if the
Award is intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code and such discretion would cause the Award not to so
qualify. Except in cases in which the Board or the Committee is authorized to
require other forms of consideration under the Plan, or to the extent other
forms of consideration must be paid to satisfy the requirements of the Delaware
Corporation Law, no consideration other than services may be required for the
grant of any Award.
 
7.2 Stand-Alone, Additional, Tandem and Substitute Awards. Subject to Section
2.4, Awards granted under the Plan may, in the discretion of the Board or the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Participant to receive payment
from the Company or any Affiliate; provided, however, that no Award shall be
issued under the Plan if issuance of the Award would result in adverse tax
consequences under Section 409A of the Code. Such additional, tandem and
substitute or exchange Awards may be granted at any time. If an Award is granted
in substitution or exchange for another Award, the Board or the Committee shall
require the surrender of such other Award for cancellation in consideration for
the grant of the new Award. In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Company or any Affiliate. Any such action contemplated under this Section 7.2
shall be effective only to the extent that such action will not cause any Award
that is subject to Section 409A of the Code to result in adverse consequences
under Section 409A of the Code.
 
14

--------------------------------------------------------------------------------


7.3 Term of Awards. The term or Restricted Period of each Award that is an
Option or Restricted Stock shall be for such period as may be determined by the
Board or the Committee; provided, however, that in no event shall the term of
any such Award exceed a period of ten years (or such shorter terms as may be
required in respect of an Incentive Stock Option under Section 422 of the Code).
 
7.4 Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award agreement, payments to be made by the Company
or an Affiliate upon the exercise of an Option or other Award or settlement of
an Award may be made in a single payment or transfer, in installments or on a
deferred basis. The settlement of any Award may, subject to any limitations set
forth in the Award agreement, be accelerated and cash paid in lieu of shares in
connection with such settlement, in the discretion of the Board or the Committee
or upon occurrence of one or more specified events; provided, however, that such
discretion may not be exercised by the Board or the Committee if the exercise of
such discretion would result in adverse tax consequences to the Participant
under Section 409A of the Code. Installment or deferred payments may be required
by the Committee (subject to Section 1.8, including the consent provisions
thereof in the case of any deferral of an outstanding Award not provided for in
the original Award agreement) or permitted at the election of the Participant on
terms and conditions established by the Committee; provided, however, that no
deferral shall be required or permitted by the Committee if such deferral would
result in adverse tax consequences to the Participant under Section 409A of the
Code. Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of amounts in respect of installment or deferred payments
denominated in shares. Any deferral shall only be allowed as is provided in a
separate deferred compensation plan adopted by the Company. The Plan shall not
constitute an “employee benefit plan” for purposes of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.
 
7.5 Issuance of Restricted Stock/Forfeiture. After the satisfaction of all of
the terms and conditions set by the Committee with respect to an Award of
Restricted Stock, a certificate for the number of shares that are no longer
subject to such restrictions, terms and conditions shall be delivered to the
Employee. The number of shares of Common Stock which shall be issuable upon
earning of an Award denominated in cash shall be determined by dividing (A) by
(B) where (A) is the amount of Award that is earned and payable, as applicable,
and (B) is the FMV Per Share of Common Stock on the date the Award is earned and
payable, as applicable. Upon termination, resignation or removal of a
Participant under circumstances that do not cause such Participant to become
fully vested, any remaining unvested Options, shares of Restricted Stock, or
other unvested Awards, as the case may be, shall either be forfeited back to the
Company or, if appropriate under the terms of the Award, shall continue to be
subject to the restrictions, terms and conditions set by the Committee with
respect to such Award.
 
7.6 Securities Requirements. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then-applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction and by any stock
market or exchange upon which the Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the grantee to take any reasonable
action to meet such requirements. The Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of shares pursuant
to an Award to comply with any law or regulation described in the second
preceding sentence.
 
15

--------------------------------------------------------------------------------


7.7 Transferability.
 
(a) Non-Transferable Awards and Options. Except as otherwise specifically
provided in the Plan, no Award and no right under the Plan, contingent or
otherwise, other than Restricted Stock as to which restrictions have lapsed,
will be (i) assignable, saleable or otherwise transferable by a Participant
except by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order or (ii) subject to any encumbrance, pledge or
charge of any nature. No transfer by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Board or the
Committee shall have been furnished with a copy of the deceased Participant’s
will or such other evidence as the Board or the Committee may deem necessary to
establish the validity of the transfer. Any attempted transfer in violation of
this Section 7.7(a) shall be void and ineffective for all purposes.
 
(b) Ability to Exercise Rights. Except as otherwise specifically provided under
the Plan, only the Participant or his guardian (if the Participant becomes
Disabled), or in the event of his death, his legal representative or
beneficiary, may exercise Options, receive cash payments and deliveries of
shares or otherwise exercise rights under the Plan. The executor or
administrator of the Participant’s estate, or the person or persons to whom the
Participant’s rights under any Award will pass by will or the laws of descent
and distribution, shall be deemed to be the Participant’s beneficiary or
beneficiaries of the rights of the Participant hereunder and shall be entitled
to exercise such rights as are provided hereunder.
 
7.8 No Rights as a Stockholder. Except as otherwise provided in Section 4.2(c),
a Participant who has received a grant of an Award or a transferee of such
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock until such person becomes the holder of record. Except as otherwise
provided in Section 4.2(c), no adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued.
 
7.9 Listing and Registration of Shares of Common Stock. The Company, in its
discretion, may postpone the issuance and/or delivery of shares of Common Stock
upon any exercise of an Award until completion of such stock exchange listing,
registration or other qualification of such shares under any state and/or
federal law, rule or regulation as the Company may consider appropriate, and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the shares in compliance with applicable laws, rules and
regulations.
 
7.10 Termination of Employment, Death, Disability and Retirement.
 
(a) Termination of Employment. Unless otherwise provided in the Award, if
Employment of an Employee or service of a Non-Employee Director is terminated
for any reason whatsoever other than death, Disability or Retirement, or if
service of a Service Provider is terminated for any reason whatsoever other than
death, any nonvested Award granted pursuant to the Plan outstanding at the time
of such termination and all rights thereunder shall wholly and completely
terminate and no further vesting shall occur, and the Employee, Service Provider
or Non Employee Director shall be entitled to exercise his or her rights with
respect to the portion of the Award vested as of the date of termination for a
period that shall end on the earlier of (i) the expiration date set forth in the
Award with respect to the vested portion of such Award or (ii) the date that
occurs three (3) months after such termination date. In the event an Award
issued under the Plan is subject to Section 409A of the Code, then, to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Separation from service’ provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder shall be used
in determining whether an Employee’s Employment has been terminated or a
Non-Employee Directors or Service Provider’s service has been terminated.
 
16

--------------------------------------------------------------------------------


(b) Retirement. Unless otherwise provided in the Award, upon the Retirement of
an Employee or, if applicable, Non-Employee Director:
 
(i) any nonvested portion of any outstanding Award shall immediately terminate
and no further vesting shall occur; and
 
(ii) any vested Award shall expire on the earlier of (A) the expiration date set
forth in the Award or (B) the expiration of (1) twelve (12) months after the
date of Retirement in the case of any Award other than an Incentive Stock Option
and (2) three (3) months after the date of Retirement in the case of an
Incentive Stock Option.
 
(c) Disability or Death. Unless otherwise provided in the Award, upon
termination of Employment or service from the Company or any Affiliate that is a
parent or subsidiary of the Company as a result of Disability of an Employee or
Non-Employee Director or death of an Employee, Non Employee Director or Service
Provider, or with respect to a Participant who is either a retired former
Employee or Non-Employee Director who dies during the period described in
Section 7.10(b), hereinafter the “Applicable Retirement Period,” or a disabled
former Employee or Non-Employee Director who dies during the period that expires
on the earlier of the expiration date set forth in any applicable outstanding
Award or the first anniversary of the person’s termination of Employment or
service due to Disability, hereinafter the “Applicable Disability Period”:
 
(i) any nonvested portion of any outstanding Award that has not already
terminated shall immediately terminate and no further vesting shall occur; and
 
(ii) any vested Award shall expire upon the earlier of (A) the expiration date
set forth in the Award or (B) the later of (1) the first anniversary of such
termination of Employment as a result of Disability or death or (2) the first
anniversary of such person’s death during the Applicable Retirement Period or
the Applicable Disability Period.
 
(d) Continuation. Notwithstanding any other provision of the Plan, the Board or
the Committee, in its discretion, may provide for the continuation of any Award
for such period and upon such terms and conditions as are determined by the
Board or the Committee in the event that a Participant ceases to be an Employee,
Service Provider or Non-Employee Director, except to the extent that such
continuation would cause the Award to become subject to the provisions of
Section 409A of the Code or if the Award is intended to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code and
such continuation would cause the Award to not so qualify.
 
17

--------------------------------------------------------------------------------


7.11 Change of Control.
 
(a) Change of Control. Unless otherwise provided in the Award, in the event of a
Change of Control, the Board shall have the authority in its sole discretion to
take any one or more of the following actions with respect to the Awards:
 
(i) the Board may accelerate vesting and the time at which all Options then
outstanding may be exercised so that those types of Awards may be exercised in
full for a limited period of time on or before a specified date fixed by the
Board or the Committee, after which specified date all unexercised Options and
all rights of Participants thereunder shall terminate, or the Board or the
Committee may accelerate vesting and the time at which Options may be exercised
so that those types of Awards may be exercised in full for their then remaining
term;
 
(ii) the Board may waive all restrictions and conditions of all Restricted Stock
then outstanding with the result that those types of Awards shall be deemed
satisfied, and the Restriction Period or other limitations on payment in full
with respect thereto shall be deemed to have expired, as of the date of the
Change of Control or such other date as may be determined by the Board;
 
(iii) the Board may cause the acquirer to assume the Plan and the Awards or
exchange the Awards for awards for the acquirer’s stock; and
 
(iv) the Board may terminate the Plan and all outstanding unvested or
unexercised Awards as of the date of the Change of Control.
 
(b) Notwithstanding the above provisions of this Section 7.11, the Board shall
not be required to take any action described in the preceding provisions of this
Section 7.11, and any decision made by the Board, in its sole discretion, not to
take some or all of the actions described in the preceding provisions of this
Section 7.11 shall be final, binding and conclusive with respect to the Company
and all other interested persons.
 
(c) Right of Cash-Out. If approved by the Board prior to or within thirty (30)
days after such time as a Change of Control shall be deemed to have occurred,
the Board shall have the right for a forty-five (45) day period immediately
following the date that the Change of Control is deemed to have occurred to
require all, but not less than all, Participants to transfer and deliver to the
Company all Awards previously granted to the Participants in exchange for an
amount equal to the “cash value” (defined below) of the Awards. Such right shall
be exercised by written notice to all Participants. For purposes of this Section
7.11, the cash value of an Award shall equal the sum of (i) the cash value of
all benefits to which the Participant would be entitled upon settlement or
exercise of any Award which is not an Option or Restricted Stock and (ii) (A) in
the case of any Award that is an Option, the excess of the FMV Per Share over
the option price or (B) in the case of an Award that is Restricted Stock the FMV
Per Share of Restricted Stock, multiplied by the number of shares subject to
such Award. The amount payable to each Participant by the Company pursuant to
this Section 7.11 shall be in cash or by certified check and shall be reduced by
any taxes required to be withheld.
 
18

--------------------------------------------------------------------------------


7.12 First Refusal Rights. If so provided in the Award agreement, the Company
shall have the right of first refusal with respect to any proposed disposition
by the Participant (or any successor in interest) of any shares of Common Stock
issued under the Plan. Such right of first refusal shall be exercisable and
lapse in accordance with the terms established by the Board or the Committee and
set forth in the Award agreement.
 
7.13 Stockholder Agreements/Investment Representations. As a condition to the
exercise of an Option or the issuance of Common Stock hereunder, the Committee
or the Board may require the Participant to enter into such agreements
(including but not limited to a buy/sell or voting trust agreement) with respect
to the Shares as may be required of other stockholders of the Company. In
addition, the Committee or the Board may require the Participant to represent
and warrant at the time of any such exercise or issuance that the Shares are
being purchased only for investment and without any present intention to sell or
distribute such Shares, if, in the opinion of counsel for the Company, such a
representation is required by any relevant provisions of law.
 
7.14 Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to an applicable exemption (except for transactions
acknowledged by the Participant in writing to be non-exempt). Accordingly, if
any provision of this Plan or any Award agreement does not comply with the
requirements of Rule 16b-3 under the Exchange Act as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b).
 
ARTICLE VIII
WITHHOLDING FOR TAXES
 
Any issuance of Common Stock pursuant to the exercise of an Option or in payment
of any other Award under the Plan shall not be made until appropriate
arrangements satisfactory to the Company have been made for the payment of any
tax amounts (federal, state, local or other) that may be required to be withheld
or paid by the Company with respect thereto at the minimum statutory rate. Such
arrangements may, at the discretion of the Board or the Committee, include
allowing the person to tender to the Company shares of Common Stock owned by the
person if such tendered shares of Common Stock have been held by such person for
at least six months, or to request the Company to withhold shares of Common
Stock being acquired pursuant to the Award, whether through the exercise of an
Option or as a distribution pursuant to the Award, which have an aggregate FMV
Per Share as of the date of such withholding that is not greater than the sum of
all tax amounts to be withheld with respect thereto, together with payment of
any remaining portion of such tax amounts in cash or by certified check payable
and acceptable to the Company. Notwithstanding the foregoing, if on the date of
an event giving rise to a tax withholding obligation on the part of the Company
the person is an officer or individual subject to Rule 16b-3 under the Exchange
Act, such person may direct that such tax withholding be effectuated by the
Company withholding the necessary number of shares of Common Stock (at the tax
rate required by the Code) from such Award payment or exercise.
 
19

--------------------------------------------------------------------------------


ARTICLE IX
MISCELLANEOUS
 
9.1 No Rights to Awards or Uniformity Among Awards. No Participant or other
person shall have any claim to be granted any Award; there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards;
and the terms and conditions of Awards need not be the same with respect to each
recipient.
 
9.2 Conflicts with Plan. In the event of any inconsistency or conflict between
the terms of the Plan and an Award, the terms of the Plan shall govern.
 
9.3 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award.
 
9.4 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with applicable federal law and the laws of the State of Delaware, without
regard to any principles of conflicts of law.
 
9.5 Gender, Tense and Headings. Whenever the context requires such, words of the
masculine gender used herein shall include the feminine and neuter, and words
used in the singular shall include the plural. Section headings as used herein
are inserted solely for convenience and reference and constitute no part of the
Plan.
 
9.6 Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Participant or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Board or the Committee, such provision shall be
construed or deemed amended as necessary to conform to the applicable laws, or
if it cannot be construed or deemed amended without, in the determination of the
Board or the Committee, materially altering the intent of the Plan or the Award,
such provision shall be stricken as to such jurisdiction, Participant or Award,
and the remainder of the Plan and any such Award shall remain in full force and
effect.
 
9.7 Other Laws. The Board or the Committee may refuse to issue or transfer any
shares or other consideration under an Award if, acting in its sole discretion,
it determines that the issuance or transfer of such shares or such other
consideration might violate any applicable law.
 
9.8 Funding. Except as provided under Article IV of the Plan, no provision of
the Plan shall require or permit the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other Employees,
Service Providers or Non-Employee Directors under general law.
 
20

--------------------------------------------------------------------------------


9.9 No Guarantee of Tax Consequences. The Participant shall be solely
responsible for and liable for any tax consequences (including but not limited
to any interest or penalties) as a result of participation in the Plan. Neither
the Board, nor the Company nor the Committee makes any commitment or guarantee
that any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder and assumes no
liability whatsoever for the tax consequences to the Participants.
 
9.10 Stockholder Agreements. The Board of the Committee may, from time to time,
condition the grant, exercise or payment of any Award upon such Participant
entering into a stockholders’ agreement, voting agreement, repurchase agreement
or lockup or market standoff agreement in such form or forms as approved from
time to time by the Board.
 
9.11 Specified Employee under Section 409A of the Code. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A of the Code) becomes entitled to a
payment under the Plan that is subject to Section 409A of the Code on account of
a “separation from service” (as defined under Section 409A of the Code), such
payment shall not occur until the date that is six months plus one day from the
date of such “separation from service.” Any amount that is otherwise payable
within the 6-month period described herein will be aggregated and paid in a lump
sum amount with interest at the prime rate as reported in The Wall Street
Journal.
 
9.12 No Additional Deferral Features. No Award shall contain or reflect, or be
amended or affected or supplemented by any other agreement to contain or to be
part of, a “deferral feature” or an “additional deferral feature” within the
meaning and usage of those terms under Section 409A of the Code and the Treasury
Regulations and other administrative guidance thereunder.
 
[END OF 2008 EQUITY INCENTIVE PLAN]
21

--------------------------------------------------------------------------------

